DETAILED ACTION
This Office Action is in response to the amendment filed on 11/24/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection mailed on 9/25/2020. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/21/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9 - 11, 13 - 17, and 32 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Voshell et al. (US 2007/0145464 A1) in views of Werner (US 5,914,520 A), Lee (US 2009/0159964 A1), and Winters et al. (“Influence of doping on the etching of Si(111)” Physical Review B Volume 36, Number 12 15 October 1987-II).

With regard to claim 1, Voshell discloses a Magnetic Random Access Memory (MRAM), as shown in Figs. 1 and 10, comprising: 
a substrate 32; 
an array of memory cells 16 disposed on the substrate, wherein the array of memory cells 38 of the switch device (0044);
a plurality of bit lines BL (36) formed on the substrate, wherein each of the memory cell columns is disposed on a corresponding one of the bit lines, and a second terminal 48 of each of the respective switch devices in a respective memory cell column is electrically connected to the corresponding bit line and the corresponding bit line is aligned to a respective memory cell column (0035, 0043, annotated figure below);
a plurality of word lines WL formed on the substrate, wherein each of the word lines is electrically connected to a control terminal 44 of each of the respective switch devices of the respective memory cells in a corresponding one of the memory cell rows.  
wherein each of the switch devices comprises: 
a pillar-shaped active region 33 extending vertically, the pillar-shaped active region comprising source/drain regions 18/20 (38/48) at upper and lower ends respectively and a channel region between the source/drain regions, wherein the source/drain region at the upper end constitutes the first terminal, and the source/drain region at the lower end constitutes the second terminal; 
a gate stack formed around a periphery of the channel region, wherein the gate stack constitutes the control terminal 44 (Voshell Figs. 1 and 10).  
Voshell fails to show the gate stack has an upper surface aligned to a first interface between the channel region and an upper one of the source/drain regions and has a lower surface aligned to a second interface between the channel region and a lower one of the source/drain 
However, Voshell discloses the source/drain regions and the channel region comprising different materials (0031, 0035, 0040). It is well established that different doped materials having different etching rate thus there is an etching selectivity across the interfaces of channel region and source/drain regions. Winters showing an example (Winters I. Introduction).
Lee discloses that a gate stack 204-206 has an upper surface aligned to a first interface between a  channel region 201B and an upper one of the source/drain regions 201A and has a lower surface aligned to a second interface between the channel region and a lower one of the source/drain region 201C (Lee Fig. 2).
Lee teaches that the result structure is a product of stable manufacturing process which preventing defects from fabrication process and the gate resistance is reduced (Lee 0012, 0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s teachings with the invention of Voshell to reduce gate resistance and to prevent defects from fabrication process.
Werner discloses that monocrystalline silicon has accurately known mechanical properties which do not depend on the respective parameters of the production process and the mechanical properties are not subject to any degradation over time, with the result that the long-term stability is very high (Werner col. 3, line 28).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Werner’s teachings with the inventions of Voshell and Lee to use single-crystalline semiconductor material for higher long-term stability of device. 
The expression “self-aligned” is taken to be a product by process limitation and is given no patentable weight.  A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See In re Fess man, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983);  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972);  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process.  See also MPEP 2113.  Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
Note that Applicant has burden of proof in such cases as the above case law makes clear.


    PNG
    media_image1.png
    386
    771
    media_image1.png
    Greyscale

With regard to claim 3, Voshell discloses each of the bit lines BL(36) extends in a longitudinal direction of the corresponding column, and each bit line comprises first portions 42/44 (part of the memory cell as recites in specification 0022) in the corresponding column and second portions which extend between the respective first portions, wherein at least a part of a periphery of each of the first portions has a shape defined by that of a periphery of a corresponding one of the memory cells (Voshell Fig. 10).  
With regard to claim 9, Voshell discloses each of the word lines WL extends between corresponding ones of the memory cell rows (Voshell Figs. 1 and 8).  
With regard to claim 10, Voshell discloses an isolation dielectric layer which extends between the respective memory cells 16 in each of the memory cell rows to electrically isolate word lines from each other (Voshell 0043).  
With regard to claim 11, Voshell discloses the gate stack 44 of each of the memory cells comprises an annular portion surrounding the periphery of the channel region and an extension portion extending outwardly from the annular portion, wherein the extension portions of the gate stacks of the respective memory cells in each row protrude towards a same side (Voshell Fig. 8).  
With regard to claim 13, Voshell discloses the gate stacks 44 of the respective memory cells are separated from each other and are substantially coplanar (Voshell Fig. 10).  
With regard to claim 14, Voshell discloses each of the memory cells has a crystal interface and/or doping concentration interface between the channel region 33 and at least one of the source/drain regions 38/48 (Voshell Fig. 10).  
With regard to claim 15, Voshell discloses the source/drain regions 38/48 comprise a different semiconductor material from that of the channel region (Voshell 0040).  
With regard to claim 16, Werner discloses at least the channel region comprises a single-
With regard to claim 17, Voshell discloses each of the magnetic tunnel junctions comprises a stack of a fixed layer, a tunnel barrier layer, and a free layer (Voshell 0044).  
With regard to claim 32, Voshell discloses an electronic device 900 comprising the MRAM (Voshell Fig. 11).  
With regard to claim 33, Voshell discloses a processor 901 configured to read/write data from/to the MRAM; and a display and a wireless transceiver operatively coupled to the processor (Voshell 0056).  
With regard to claim 34, Voshell discloses the electronic device comprises a smart phone, a computer, a tablet, an artificial intelligence device, a wearable device, or a mobile power supply (Voshell 0056).  
In reference to the claim language referring to the functions of the device, i.e., 1) “to read/write data from/to the MRAM” in claim 33, 2) “ operatively coupled to the processor” in claim 34, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham
With regard to claim 35, Voshell discloses the electronic device is smart phone, a tablet or a wearable device (Voshell 0005, 0052).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voshell, Lee, Winters and, Werner, further in view of Nishitani et al. (US 2010/0248431 A1).

With regard to claim 8, Voshell, Lee and Werner fail to show a cross-section view of the memory device having an isolation layer which extends between the respective memory cell columns to electrically isolate bit lines from each other.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form an isolation layer between the memory cell columns since it was known in the art that bit lines corresponding to two columns in a memory array should be electrically isolated for function normally. Nishitani shows an example (Nishitani Fig. 3A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Voshell, Lee, Winters and Werner, further in view of Seo (US 2009/0108340 A1).

Voshell, Lee and Werner fail to show the periphery of the channel region is recessed with respect to peripheries of the source/drain regions.
Seo discloses a transistor having channel region 228 being recessed with respect to peripheries of the source/drain regions 230, and the annular portion of the gate stack 234 is embedded in a recess of the periphery of the channel region with respect to the peripheries of the source/drain regions. (Seo Fig. 2m).
Seo teaches that with recessed channel region the transistor can effectively utilize the limited area and can obtain an excellent device characteristic (Seo 0004).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Seo’s teachings with the inventions of .
Allowable Subject Matter
Claims 4 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        January 14, 2021